                                          Case 4:20-cv-01983-YGR Document 35 Filed 07/10/20 Page 1 of 1




                                   1

                                   2

                                   3                                UNITED STATES DISTRICT COURT

                                   4                               NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6    HANON SYSTEMS, ET AL.,                              CASE NO. 20-cv-01983-YGR
                                   7                 Plaintiffs,
                                                                                            ORDER DENYING MOTION FOR RIGHT TO
                                   8           vs.                                          ATTACH ORDER AND WRITS OF
                                                                                            ATTACHMENT
                                   9    BYTON NORTH AMERICA CORPORATION,
                                                                                            Re: Dkt. No. 21
                                  10                 Defendant.

                                  11          On May 26, 2020, plaintiffs filed a motion for right to attach order and writs of attachment.
                                  12   Defendants filed an opposition thereto, after which plaintiffs filed a reply brief, and defendants
Northern District of California
 United States District Court




                                  13   filed objections to evidence submitted on reply.
                                  14          Having carefully considered the briefing and arguments submitted, and for the reasons set
                                  15   forth in full detail on the record on July 6, 2020, the Court DENIES plaintiffs’ motion.
                                  16          This Order terminates Docket Number 21.

                                  17          IT IS SO ORDERED.

                                  18

                                  19   Dated: July 10, 2020
                                                                                                YVONNE GONZALEZ ROGERS
                                  20                                                       UNITED STATES DISTRICT COURT JUDGE
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
